986 F.2d 1424
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Walter FRIEDRICH, Individually and on behalf of a class ofsimilarly situated persons, Plaintiffs-Appellees,v.CITY OF CHICAGO and Fred Rice, Superintendent of Police, inhis official capacity, Defendants-Appellants.
No. 88-3043.
United States Court of Appeals, Seventh Circuit.
Jan. 27, 1993.

1
Before CUMMINGS and POSNER, Circuit Judges, and MYRON L. GORDON, Senior District Judge*.


2
This appeal is before us on remand from the United States Supreme Court for reconsideration in light of  West Virginia University Hospitals, Inc. v. Casey, 111 S.Ct. 1138 (1991).   City of Chicago v. Walter Friedrich, 111 S.Ct. 1383 (1991).


3
We have received and considered the Circuit Rule 54 statements of the parties' positions as to the action that ought to be taken by this Court on remand.   The parties agree that the appropriate disposition on remand is that this Court vacate its November 30, 1989 order charging Circuit Rule 39 costs against the City in the amount of $206.08;  that this Court order Mr. Friedrich to pay the City $300.00 for its costs in successfully petitioning the United States Supreme Court for certiorari;  and, that this Court vacate the district court's order awarding expert witness fees in excess of $30.00 per day, affirm all other findings in the district court's order, and remand this case to the district court for a determination of expert witness fees to be awarded at $30.00 per day.


4
It is unnecessary for us to vacate the November 30, 1989 order awarding Mr. Friedrich $206.08 in Circuit Rule 39 costs.   The Supreme Court's order vacating the judgment of this Court vacated the costs order by operation of law.   It is likewise unnecessary for us to require Mr. Friedrich to pay the City $300.00 for its costs expended in petitioning the Supreme Court for certiorari.   Pursuant to Sup.Ct.R. 43, the City has already been awarded its $300.00.   Finally, while a remand is necessary, we do not vacate the district court's judgment but instruct the district court to do so and to enter a new judgment which awards Mr. Friedrich $30.00 per day for expert witness fees along with all other costs previously awarded.


5
SO ORDERED.



*
 Hon.  Myron L. Gordon of the Eastern District of Wisconsin is sitting by designation